Title: From James Madison to Albert Gallatin, 26 April 1813
From: Madison, James
To: Gallatin, Albert


Dear Sir
Apl. 26. 1813.
I inclose a draft for $800 dollars to be a fund in your hands for J. P. Todd. He has in his own $200 more; which our estimate called for. Should the whole be judged, on a better calculation, to be deficient, be so good as to convert a draft on me into a supply of the deficiency. He sets out tomorrow morning and will be in Philada. the day after this reaches you. A blank Commission has been made for a young friend of Mr. Bayard, to put him in uniform with yours; and has been sent I believe by the Secy. of State to Mr. Bayard. Should any failure happen in the rect. of it, which gives the rank of 3d Lt. in the Cavalry, there need be no scruple in assuming the fact. Affectionate respects & best wishes
James Madison

The bearer of Mr. Dashkoff’s despacthes [sic], does not leave this till Wednesday morning.
